              Case 2:21-cv-00107-JLR Document 22 Filed 03/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          RECREATIONAL EQUIPMENT,                        CASE NO. C21-0107JLR
            INC.,
11                                                         ORDER
                                 Plaintiff,
12                 v.

13
            UKG, INC.,
14
                                 Defendant.
15
            The court issues this order sua sponte pursuant to Federal Rule of Civil Procedure
16
     60(a) to correct a clerical mistake contained within the text of its March 18, 2021 order.
17
     (3/18/21 Order (Dkt. # 21).) On page 2, line 2 of the court’s order, the court stated that
18
     the motion to dismiss or transfer was granted. (Id. at 2.) This was a clerical error. As
19
     noted in the title, analysis, and conclusion of the order, the court intended to deny
20
     //
21
     //
22


     ORDER - 1
              Case 2:21-cv-00107-JLR Document 22 Filed 03/19/21 Page 2 of 2




 1   Defendant UKG, Inc.’s motion. (See generally id.) The court will issue an amended

 2   order remedying this error.

 3         Dated this 19th day of March, 2021.

 4

 5                                                 A
                                                   JAMES L. ROBART
 6
                                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
